Exhibit 99.1 CONTACT:Thor Erickson – Investor Relations +1 (678) 260-3110 Fred Roselli – U.S. Media Relations+1 (678) 260-3421 Lauren Sayeski – European Media Relations+ 44 (0)1 FOR IMMEDIATE RELEASE COCA-COLA ENTERPRISES, INC. TO WEBCAST SECOND-QUARTER 2 ATLANTA, June 21, 2012 – Coca-Cola Enterprises (NYSE/Euronext Paris: CCE)will release second-quarter 2012 earnings before the market opens on Monday, July 23. A conference call discussing these results will be webcast live through the company’s website, www.cokecce.com, at 10:00a.m. EDT, 3:00 p.m. BST, and 4:00 p.m. CEST.A replay of the presentation will be available later that day. A copy of the company’s earnings news release will be available through the website on the home page and under the Investor Relations section under news releases. Coca-Cola Enterprises, Inc. is the leading Western European marketer, distributor, and producer of bottle and can liquid nonalcoholic refreshment and one of the world’s largest Coca-Cola bottlers. CCE is the sole licensed bottler for products of The Coca-Cola Company in Belgium, continental France, Great Britain, Luxembourg, Monaco, the Netherlands, Norway, and Sweden.For more information about our company, please visit our website at www.cokecce.com # # #
